
At the outset. Sir, I extend to you once again the felicitations of my delegation on your assumption of the presidency of the forty-first session of the General Assembly, it is a matter of immense pleasure for me and the rest of my delegation that a distinguished diplomat from a close and friendly neighbor country has been elected to that high office. You bring to your position rich and varied experience. We are confident that you will guide the deliberations of this Assembly with distinction.
I also take this opportunity to express our appreciation to your predecessor, Mr. Jaime de Pinie's, for his skillful leadership during the deliberations of the fortieth session of the General Assembly.
I should like to convey our greetings to the Secretary-General, whom we are happy to see once again actively discharging his many onerous responsibilities. I hope that our Organization will continue to have the benefit of his experience and guidance for many years to come.
In the past year the United Nations - indeed the entire multilateral system -
has been subjected to severe strain and challenge. I am glad that, as he states in his report on the work of the Organization, the Secretary-General has found notable unanimity in the recognition of the continuing validity of the principles of the United Nations Charter and the need to strengthen title United Nations so that it may better meet the needs of the future. India is a founder BSeaber and its allegiance to the Organization and commitment to the principles of the Charter remain firm and unswerving.
As all of us are aware, the United Nations came into being in the wake of unparalleled death and destruction. The founding of the United Nations reflected the hopes and aspirations of humankind, which saw the need for a more rational world order. That vision is even more relevant today.
The international situation remains tense. The nuclear arms race and its extension into outer space, conflicts around the world and the world economic crisis endanger peace and international security. Nuclear weapons no longer threaten only States and nations, they threaten the very survival of man. In her address at the seventh summit of non-aligned Heads of State or Government, in New Delhi in March 1983, Prime Minister Indira Gandhi warned that
"Never before has our earth faced so much death and danger. The destructive power contained in nuclear stockpiles can kill human life, indeed all life, many times over and might well prevent its reappearance for ages to come."  What is at stake is civilization itself.
Last year, at the Geneva summit, the leaders of the Soviet Union and the United States declared that a nuclear war cannot be won and must not be fought. We call upon those two nations, which bear the major responsibility with regard to disarmament, to reinvigorate their dialog and take the logical follow-up steps to that assertion. We are glad that after a period of anxiety the two countries
appear to have resumed their efforts to make progress in this vital field. Their decisions will have consequences not only for their own peoples but for humanity as a whole. We trust that at their next meeting President Reagan aid General Secretary Gorbachev will reach important and meaningful agreements.
Other nuclear-weapon States must not shirk their responsibility either. A decision on their part in favor of nuclear disarmament could only have a positive effect. They should no longer take shelter behind the position that they will disarm only if the two super-Powers do.
Tl-e desire for peace is universal. There is increasing articulation of that feeling around the world, including in nuclear-weapon States, in legislatures and deliberative bodies, in universities and peace movements, aroong scientists and professionals - indeed, among all citizens.
Early this month, Heads of State or Government assembled at Harare for the eighth summit of non-aligned nations appealed to the two most powerful nuclear-weapon States to arrest the trend towards confrontation and conflict. Earlier, the leaders participating in the six-nation, five-continent peace initiative urged an immediate moratorium on nuclear tests and offered a concrete Program of verification. A large number of Governments have welcomed this; many Parliaments have expressed enthusiasm and support. We welcome the positive response of the Soviet Union to the appeal by the Six in the Mexico Declaration by extending its unilateral moratorium on nuclear testing for a third time, now until January 1987. We hope the United States will respond positively.
The United Nations has a unique role to play in all issues of disarmament. Regrettably, the negotiations in the Conference on Disarmament have failed to bring about any positive steps on the vital issues of a nuclear test ban, the cessation of the nuclear arras race, nuclear disarmament and the prevention of nuclear war. It is thus more urgently necessary for the General Assembly to put forward new ideas and mobilize support for disarmament measures. Many issues that were before the United Nations at the time of its inception continue to linger on its agenda. Our pride in the freedom achieved by formerly dependent peoples is abridged by the failure to remove the last vestiges of colonialism in Africa and the still unfulfilled promise of a homeland for the Palestinian people.
Last week we focused on Namibia at a special session of the General Assembly. Namibia, which is solely the responsibility of the United Nations, mirrors a situation where every value enshrined in the Charter stands challenged. ECforts towards freedom there have been continually frustrated by those who had concurred in the plan for independence of Namibia charted in Security Council resolution 435 (1978). This is the bitter twist of irony. Necessary consequent action by the Security Council has received support from all Members except those that have direct commercial stakes in the area and that also have the power to annul the collective will with their veto. It is not Namibia that is isolated; it is those who have sought to isolate Namibia that are.
In South Africa apartheid survives and is the root cause of violence and instability in the region. Every initiative for a peaceful resolution has been rejected by the Pretoria regime. Since the last session of the General Assembly a major effort was made by the Commonwealth to bring about a dialog between the minority who rule and the majority who are ruled in South Africa. An Eminent Persons Group comprising distinguished personalities from seven Commonwealth countries visited South Africa for this purpose. However, the authorities in Pretoria live in a world all their own. Every meaningful proposal was spurned. The international community has no option but to impose comprehensive and mandatory sanctions against South Africa in accordance with Chapter VII of the United Nations Charter as the only peaceful means to compel the South African regime to dismantle apartheid. The alternative would be too ghastly to contemplate.
South Africa cannot withstand the tide of history. The abhorrent system of apartheid will collapse. In the words of Prime Minister Rajiv Gandhi:
"Racism cannot last. People's aspirations cannot be uncaged in a prison. Nelson Mandela and his people will be free"-
The presence of' great Powers continues to increase in the Indian Ocean. Formation of command structures and other forms of outside military presence and pressures negate the decision of the General Assembly to declare the Indian Ocean as a zone of peace. The convening of the Conference on the Indian Ocean at Colombo has been inordinately delayed because of the unhelpful attitude adopted by some. The Non-Aligned Movement has suggested 1988 as a finite target at which we must aim, and we hope the early convening of the Conference no longer remains an illusion.
We remain deeply concerned over the situation in west Asia. The people of Palestine continue to languish without a homeland of their own. Israel's arrogant defiance of the will of the international community, the consolidation of its stranglehold over the occupied territories: all constitute sad chapters in a seemingly endless tragedy.
We call for the complete and unconditional withdrawal of Israel from the Palestinian and other Arab territories occupied since 1967, including Jerusalem. We support the exercise of the right by the people of Palestine, under the leadership of the Palestine Liberation Organization (PLO), to self-determination and the establishment of an independent sovereign State in Palestine. The right of all States in the region to live in peace within secure and recognized borders, including the independent State of Palestine, must be assured.
We would like to underscore once again the importance of the early convening of the International Conference on the Middle East in accordance with General Assembly resolution 38/58 Cj that would constitute a major contribution by the United Nations towards the achievement of a comprehensive, just and lasting solution to the Arab-Israeli conflict.
The continuing conflict between Iran and Iraq causes us deep concern and anguish. Both these nations are heirs to great and proud civilizations. Both are
endowed with the riches of nature and talented peoples. Yet for six long years death and destruction have prevented the channeling of their resources to productive activities. As a country which has friendly ties with both, we have had and shall continue to have close consultations with them to bring this tragic conflict to an end.
Of late, we have seen a disturbing trend of violation of the sovereignty and territorial integrity of States by powerful nations. Nicaragua has the right to follow its national policies without outside intimidation or interference. All differences must be settled through negotiations. We have extended our full support to the Contadora process. Whether in Central America and the Caribbean or in the Mediterranean, the security and independence of non-aligned countries must be respected. No nation has the right to take the law into its own hands. Policies of domination must give way to greater understanding and respect for the aspirations of the States.
Cyprus remains divided, with part of its territory under foreign occupation. We reiterate our solidarity with its people and reaffirm our support for the sovereignty and territorial integrity of a non-aligned and unified Republic. We have noted the efforts made by the Secretary-General to bring about a satisfactory resolution of this issue.
In relation to Afghanistan and South-West Asia, I reiterate that the situation can be resolved only through an overall political settlement based on the principles set out in the New Delhi Declaration. We support the efforts of the Special Representative of the Secretary-General.
The differences in South-East Asia call for a political solution. There can be no military solution, what is needed is a balanced approach that takes into account security and other considerations of all the countries in the region and
eliminates outside interference. We urge all States in the region to undertake a dialog to resolve the differences and establish durable peace.
The menace of terrorism is spreading. Assassinations, hijackings, bombings have meant the death of hundreds of men, women and children and have resulted in the loss of innocent lives, the mindless destruction of property and the jeopardizing of fundamental freedoms. I wish to reiterate the total opposition of my delegation to all acts of terrorism, whether committed by individuals, groups or States. All countries must co-operate in fighting this common scourge within the framework of internationally accepted norms.
At the same time, we support the struggle of people under colonial and racist regimes and all forms of foreign domination and occupation and of the national liberation movements against their oppressors. Their struggle is legitimate and must not be confused with terrorism.
The process of regional co-operation in South Asia, with which you, Mr. President, have such a close personal involvement, culminated in the formation of the South Asian Association for Regional Co-operation (SAARC). The seven nations of the region, which face similar problems, are determined to nurture and foster this process of regional co-operation. SAARC will provide a vehicle for this purpose. India will have the privilege to serve as host to the second summit of SAARC leaders this November.
Tensions and instability can arise also from the unsatisfactory state of the world economy. The economic situation continues to cause concern and is fraught with uncertainties which carry grave implications for the future,, Expansion of world output and trade has slowed considerably, and developing countries in particular continue to be confronted with exceptionally difficult circumstances. Mechanisms of international co-operation which might have helped to mitigate their problems have been rendered largely ineffective. The international economic system remains inherently iniquitous.
The developing countries have been urged to undertake drastic adjustments in the face of an unhelpful' international economic environment. Their efforts are hampered by intensified protectionist barriers, sharply declining prices of commodity exports and an increasingly intolerable debt burden. The severity of adjustment measures demanded of them has not only affected development prospects but has in many cases led to social and political tensions and unrest. Such adjustment to an adverse environment, which the developing countries have had no hand in shaping, really means accommodation by them to the policies and national interests of developed countries. There is thus a real danger that outside pressures may lead to an infringement of the economic sovereignty and be inimical to the political stability of developing countries. While it is obviously necessary for the developing countries to implement economic policies which will restore momentum to their economic growth, they must resolutely reject so-called solutions which would have the effect of undermining stable, democratic political structures.
Along with the economic slow-down that has characterized the first half of this decade, there has been a marked change in the attitude of the developed countries, to the detriment of the interests of the developing countries. This attitude can be described as apathy with regard to the fundamental problems of poverty and development. It is, therefore, necessary to restate the basic consensus that has guided the international community in the post-war period; namely, that the development problem is a common concern of mankind and requires the co-operation of rich and poor nations alike. A retreat from that consensus and from the responsibilities associated with it will lead to an even deeper economic crisis. Enlightened co-operation in our interdependent world is no longer a luxury of choice but a necessity.
The uncertainties of today can be turned into the opportunities of tomorrow. This would, however, require breathing new life into mechanisms and modalities of economic co-operation. On their part, the developing countries are ready in the most pragmatic and constructive spirit to resume such a dialog. In this context, we have noted with interest the proposal of the Secretary-General to convene a ministerial-level meeting of the Economic and Social Council to reach an agreement on the issues which need to be addressed most urgently. We are willing to explore all avenues which could lead to a resumption of meaningful dialog and co-operation in the areas of vital economic concern.
The major economic imbalances which exist in the world economy also reflect the choices before us. If traditional approaches are continued, the vast surpluses and the corresponding deficits which are accumulating in some parts of the world could have a dangerous destabilizing effect. Alternatively, with bold and imaginative measures, they could be used to expand the productive capacity and the potentially vast markets of the developing countries, which could lead to a quantum increase in trade and growth rates around the globe. Low inflation rates and the benefits which industrial countries derive from the low commodity and energy prices should make it easier for them to undertake such measures. It is our firm belief that sustained growth in the world economy for the benefit of all would not be possible without a reactivation of the development momentum of developing countries. It is not sufficient merely to promote growth in the developed countries. Any significant improvement in the material conditions of life - which is the fundamental purpose of development - cannot come about entirely through the trickle-down effect of growth in industrial countries. We have to face the development issue squarely and evolve co-operative action to deal with it.
The major imbalances in the world economy, the mounting burdens of external debt, the intensifying protectionism and the falling commodity prices reflect deeper structural deficiencies in the international economic order which need to be urgently addressed. In this regard, we support the proposal made by the Group of 24 in Washington to constitute a representative committee of ministers to examine further the different proposals for monetary improvement and reform. Such an examination could be an important preparatory process leading towards the convening of an international conference on money and finance for development. The forthcoming meeting of the United Nations Conference on Trade and Development (UNCTAD) would also provide an important opportunity to consider in an integrated and comprehensive manner the interrelated areas of money, finance, trade and development; and we would urge all countries to co-operate fully in reaching an early agreement on the agenda and other issues related to it. It is particularly important that the role and mandate of UNCTAD in dealing with trade and development policies should be pursued and further strengthened.
In Punta del Este last week agreement was reached on the launching of a new round of multilateral trade negotiations to be called the Uruguay Round. We hope that these negotiations will result in the removal of protectionist barriers against the export products of developing countries.
One of the most critical issues as regards the development problem in the years ahead was highlighted by the 1986 report of the United Nations Committee on Development Planning, namely, that developing countries face a serious financing
gap over the next decade and that, without the restoration of development finance, prospects for growth would remain negligible and unable to satisfy even minimum aspirations for employment creation and higher living standards. We fully support the proposal of the eminent persons comprising the Committee on Development Planning for the doubling of development finance to provide an additional $25 billion per year, which they have contended is the minimum necessary condition for restoring moderate sustained growth in the developing world.
The General Assembly has decided to put on its agenda a separate item entitled -External debt crisis and development". This is an appropriate recognition of the severity of the debt and development crisis. Ke believe that in our search for a solution to this important issue measures to prevent the recurrence and spread of this problem should form an important element.
The developing countries and the Movement of Non-Aligned Countries remain deeply concerned about the critical economic situation in Africa. Within their capacities, the developing countries, including India, are doing their utmost to help the African countries overcome the critical situation. On earlier occasions ny delegation has outlined the concrete steps that we have taken. These are being continued and further expanded, in the context of the United Nations Program of Action for African Economic Recovery and Development 1986-1990, adopted by the General Assembly at its thirteenth special session, we shall continue to do our utmost to support the efforts of the African countries in areas where the skills and capabilities that we have acquired in our development experience have particular relevance.
We are concerned that the current financial crisis facing the United Nations remains acute, despite the efforts made by many Member States to expedite their payments. Thus, the United Nations faces a situation in which it will not be able to carry out the work Program mandated by its legislative bodies. The crisis is above all a political crisis, arising from disregard for obligations flowing from the Charter and from lack of agreement among Member States on how to finance the Organization and its activities. We hope that wisdom will prevail and that a consensus will be achieved.
At the same time, it is also necessary to pay due heed to economies which can be achieved without undermining the Organization itself. In that context, we express our appreciation of the work done by the Group of High-level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations. The United Nations must continue to play its vital role in the maintenance of international peace and security and in the promotion of development and international cooperation. We pledge our full oo-operation to that end.
In his very first cress to the General Assembly Jawaharlal Nehru warned that it was becoming increasingly apparent that if we did not move with speed towards a world order, we should be left with order in the world. Secretary-General Perez de Cuellar in his first report to the General Assembly similarly warned of the approach of a "new international anarchy". Nearly 40 years separate us from Jawaharlal Nehru's warning; only four years from the caution addressed to us by the Secretary General.But their strength and relevance endure. A stable world order my be one which is founded on ethics and international morality. Political stratagems divorced from morality may hold out the promise of short-term advantage, but they cannot provide the basis of any ensuring settlement. The durable world order to which we aspire must be based on justice, equity and mutual advantage. That is the goal to which the United Nations and all countries individually must dedicate themselves.




